Citation Nr: 0127741	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which found that the appellant's loan 
guaranty indebtedness at issue in the amount of $20,070.27 
was properly established and the amount correct.

The appellant appeared and testified before the undersigned 
Board member at the RO in May 1999.  In September 1999, the 
Board issued a decision which determined that the loan 
guaranty indebtedness in the original amount of $20,070.27 
had been properly established.  The Board remanded the issue 
of entitlement to a waiver of recovery of this amount, plus 
interest, to the Committee for adjudication in the first 
instance.  The Board also instructed the Committee to make a 
determination as to whether or not the appellant was 
considered to be a veteran before addressing the matter of 
waiver of recovery of indebtedness.  

The Committee issued a decision in August 2001 which 
determined that the appellant had served honorably in the 
United States Air Force and that he was considered to be a 
veteran.  The Committee denied the appellant's request for 
waiver of recovery.  The case was returned to the Board and 
the appellant now continues his appeal.


FINDINGS OF FACT

1.  The appellant is a military veteran who served under 
honorable conditions with the United States Air Force from 
February 1981 to December 1982.

2.  In June 1990, the appellant assumed a mortgage loan which 
was guaranteed by VA.

3.  Starting in October 1991, the appellant defaulted on the 
VA mortgage loan.  Foreclosure proceedings were initiated, 
and the property was sold, at loss, at a foreclosure sale in 
May 1994.

4.  In October 1994, the mortgage lender was reimbursed by VA 
under the loan guaranty and the appellant was charged with 
indebtedness in the amount of $20,070.27.

5.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
charged indebtedness.

6.  Recovery of the total amount of the indebtedness, 
$20,070.27 plus interest is not contrary to considerations of 
equity and good conscience.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (2001).

2.  There is no showing of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
loan guaranty debt such as to constitute a statutory bar to a 
waiver of the loan guaranty indebtedness.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(b)(2) (2001).

3.  Recovery of the loan guaranty indebtedness would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.964, 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the recovery by VA of the debt 
which he created of $20,070.27, plus interest, should be 
waived.

In the interest of clarity, the Board will review the factual 
background of this case. The issue on appeal will then be 
analyzed and a decision rendered.

Factual Background

The appellant served in the United States Air Force from June 
1981 to December 1982.  

In August 1985, the original borrower, a veteran, and his 
spouse closed on a property in Homestead, Florida, using a VA 
guaranteed mortgage loan.  The amount of the loan was 
$48,000.00.

In June 1990, the appellant and his spouse executed a 
warranty deed to purchase the property from the original 
borrower and his spouse.  The terms of the deed, which was 
signed by both the appellant and his wife, provided that the 
grantee (the appellant and his wife) "expressly assumes and 
agrees to pay" $48,000.00, the amount of the mortgage which 
was executed in August 1985, and that the grantee agreed "to 
pay all of the obligations of the grantor under the terms of 
the instruments creating the loan to indemnify the Veterans 
Administration to the extent of any claim payment arising 
from the guaranty or insurance of the indebtedness above 
mentioned."

In December 1991, the VA received a Notice of Default from 
the lender indicating that the loan was in default as of 
October 1, 1991.  At that time it was noted that the 
appellant's attitude toward the default was cooperative and 
that the reason for the default was that business was slow.  
Records of contact dated in January 1992 indicate that the 
property at issue which secured the loan was used by the 
appellant as a source of rental income.  The appellant 
indicated that he had no tenants occupying the premises at 
the time and there was no rental income being generated.  
Also documented were several attempts to directly contact the 
appellant from October 1992 to December 1992, many of which 
were unsuccessful.  In January 1992, VA received a Notice of 
Intention to Foreclose from the lender.

The appellant filed for Chapter 13 bankruptcy with the United 
States Bankruptcy Court (Bankruptcy Court) in late July 1992, 
which temporarily placed a stay on foreclosure proceedings.  

The Board takes judicial notice that Hurricane Andrew made 
landfall near the tip of southern Florida on August 24, 1992 
and caused widespread destruction of property.  See the 
Board's September 1999 decision.

In approximately December 1992, the Bankruptcy Court 
dismissed the appellant's case with prejudice because he 
failed to appear for a meeting with his creditors and for a 
confirmation hearing and failed to make payments to his 
court-appointed trustee.  The lender subsequently filed a 
foreclosure complaint against the appellant.

In January 1993, the lender contacted VA and informed them 
that the appellant had contacted it, stating that his 
property was damaged by Hurricane Andrew and requesting a 
repayment plan.  The lender informed VA that the appellant 
was delinquent in his payments on his mortgage for 16 months.

The evidence reflects that in February 1993 the appellant and 
his wife were granted forbearance from foreclosure by the 
lender pursuant to an agreement reached whereby the appellant 
and his spouse were to come current on the past due amounts 
to the lender.  The forbearance plan was predicated on the 
appellant making an initial payment of $5,000.00, which was 
to be received by the lender by February 11, 1993; if this 
amount was not received by the lender on the specified date 
the plan would become null and void.  The records indicate 
thereafter that the appellant and his spouse were unable to 
comply with the forbearance plan and accordingly it became 
null and void.

The records reflect that a VA foreclosure appraisal issued in 
March 1994 showed that the original appraisal of the property 
in August 1985 was $49,240.00.  The appraisal showed that the 
"as is" value of the property in March 1994 was estimated as 
$46,500.00, and that the value "as repaired" would be 
$57,900.00, with an estimated cost of repairs in the amount 
of $9,500.00.  It was noted that the project in which the 
property was located was severely damaged in August 1992 as a 
result of Hurricane Andrew.

In April 1994, a Summary Judgment of Foreclosure was entered 
by a Florida Circuit Court.  In May 1994, a foreclosure sale 
took place at which time the property was sold for 
$41,297.00.  The evidence showed that publication of a notice 
of public sale of the property was printed in a newspaper in 
Dade County, Florida.

In September 1994, VA received a claim under the loan 
guaranty from the lender based upon the deficiency which 
resulted from the shortfall between the appellant's mortgage 
indebtedness and the May 1994 sale price of the property upon 
foreclosure.  In October 1994, VA paid $20,391.27 to the 
mortgage company.  Shortly afterwards, also in October 1994, 
the Committee determined that the appellant was liable to VA 
for indebtedness in the amount of $20,070.27.

In October 1994, the RO considered whether the original owner 
of the property at issue, should be released from liability 
in light of the appellant's default.  The evidence showed 
that the original owner's loan was current at the time of the 
transfer, that the transferee (the appellant and his spouse) 
had assumed liability, and that the loan was maintained as 
current by the appellant for 12 consecutive months after the 
assumption.  Accordingly, in October 1994, the original owner 
was notified by the RO that he was released from any 
liability resulting from the appellant's default.

In January 1995, correspondence from the appellant to VA was 
received in which he disputed the creation of the debt and 
requested a waiver of the debt.  In January 1995, the RO 
responded to the appellant's correspondence indicating that 
the debt had been properly established and that the amount 
was correct.  The appellant initiated an appeal to the Board.

In support of his appeal, the appellant presented sworn 
testimony at a hearing held before the undersigned Board 
Member in May 1999.  That part of his testimony disputing the 
validity of his indebtedness will not be discussed here as 
this issue has been addressed in a prior Board decision in 
September 1999, which found that the charged loan guaranty 
indebtedness was validly established and was correctly 
calculated in the amount of $20,070.27.    

The appellant testified that he purchased a home in 
Homestead, Florida, in Dade County, which had been previously 
purchased during the 1980's by a veteran and his spouse as a 
VA loan guaranty.  The appellant reported that in 1992, the 
property sustained damage from Hurricane Andrew which 
rendered it uninhabitable.  He stated that because of the 
damage he was unable to draw rental income from this property 
or live in it.  He stated that he had no insurance on this 
property.  

According to the appellant's testimony, after the hurricane 
had struck he attempted to continue making payments on this 
property to the lender but admitted that he was very 
delinquent.  A buyer, L. S., appeared and offered to buy the 
property.  At the time, the appellant was receiving dunning 
letters from the lender and agreed to sell the property to L. 
S. and then turn over the proceeds of the sale to him to 
apply to the remaining debt on the mortgage.  The appellant 
executed a deed and a note and received a cashier's check in 
the amount of $98,000 which he endorsed and presented to the 
buyer's attorney, O. W.  The appellant stated that it was his 
belief at the time that L. S. had assumed ownership of the 
property subject to any mortgages but that these mortgages 
were supposed to be paid back by attorney O. W. who held the 
$98,000 in his trust account.  However, approximately one 
month after the appellant had executed the deed on the 
property to L. S., he continued to receive dunning notices 
from the lender to the effect that his mortgage had not been 
paid off.  It became evident to the appellant that L. S. and 
his attorney, O. W., never paid off the mortgages as per his 
agreement with them.  The appellant reported that he sued O. 
W. and won a $110,000.00 judgment against him.  He stated, 
however, that he was unable to collect this judgment from O. 
W. and so he sold it for 10 cents on the dollar, with half of 
the proceeds of the judgment sale used to pay his lawyer.  
The appellant netted approximately $5,000 on the sale of the 
judgment, which he reportedly used to retire other bills.  As 
the mortgage on the property remained unpaid, the lender 
ultimately foreclosed on it.  The appellant stated that he 
never received notice of the foreclosure of the property and 
that the lender's motion for summary judgment was granted 
because he did not appear in court to defend it.  The 
appellant reported that L. S.'s attorney, O. W., never 
recorded the transfer of the property from the appellant to 
L. S. with the Dade County Clerk's Office.  The appellant 
contended that the best evidence that the events which he had 
described had actually occurred was that he prevailed against 
O. W. in a lawsuit and received a judgment against him.  

The appellant's general contention was that he should be 
granted a waiver of recovery of loan guaranty indebtedness in 
the original amount of $20,070.27, plus interest, because 
after he became delinquent he made a good faith attempt to 
discharge his mortgage by selling it to L. S. and then 
endorsing the check for the proceeds of the sale to L. S.'s 
attorney, O. W., to apply to the mortgages, and that he 
should not be held responsible for O. W.'s actions 
thereafter, which amounted to theft of the proceeds by 
conversion and malfeasance by his failure to record the 
transfer of the property in the County Clerk's office.   

The appellant also testified that he was financially ruined 
by an event that was completely out of his control, Hurricane 
Andrew.  He stated that the hurricane put him into 
bankruptcy, that his credit report was ruined, that he and 
his family spent the next several years working to pay back 
their other debtors and that they would be placed in undue 
financial hardship if he were required to pay back VA the sum 
in excess of $20,000 for his loan guaranty indebtedness.

Pursuant to instructions set forth in the September 1999 
Board remand, the RO reviewed the appellant's military 
service history and determined that he was a veteran of the 
United States Air Force who served under honorable conditions 
from February 1981 to December 1982.  

Further pursuant to the Board's remand directive that 
appropriate additional development of the evidence be 
undertaken, in February 2000 the Committee wrote to the 
appellant asking for financial information with which to 
decide his claim.  A VA Form 20-5655, Financial Status 
Report, was enclosed.  The appellant was also given the 
opportunity to submit additional evidence and argument in 
support of his claim.  The appellant did not respond.  There 
is no indication that the appellant did not receive the 
Committee's letter.  

In August 2001, the RO determined that there was no fraud, 
misrepresentation or bad faith in the creation of the charged 
loan guaranty indebtedness.  The RO further determined that 
recovery of the indebtedness by VA would not be contrary to 
the principle of equity and good conscience.
Relevant law and regulation

Generally, any indebtedness to VA shall be waived only when 
the following factors are determined to exist:

(1) Following default there was a loss of the property 
which constituted security for the loan guaranteed, 
insured or made under chapter 37 of title 38 United 
States Code;

(2) There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and

(3) Collection of such indebtedness would be against 
equity and good 
conscience.

See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(2001)

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

In applying this single standard for all areas of 
indebtedness, the following elements will be considered, any 
indication of which, if found, will preclude the granting of 
waiver:

(1) Fraud or misrepresentation of a material fact. 

(2) Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a 
VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, 
and results in a loss to the government.

(3) Lack of good faith.  Absence of an honest intention 
to abstain from taking unfair advantage of the holder 
and/or the Government.

See 38 C.F.R. § 1.965.

Analysis

Initial matters - duty to assist/standard of review

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the appellants claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

In this case, the duty to notify the appellant and to assist 
him in the development of the claim under the VCAA has been 
met, to the extent possible.  As discussed immediately below, 
development of the evidence in this case has been hampered by 
seeming lack of cooperation on the part of the appellant.  
The appellant has not identified any additional evidence 
which may be pertinent to his claim and has not elected to 
take advantage of several opportunities to provide them to VA 
for inclusion in the record.    

A review of the record reflects that the appellant had an 
opportunity to present testimony at an RO hearing before the 
undersigned Board Member which was held in May 1999.  During 
the hearing, he indicated that he had won a monetary judgment 
which was pertinent to the issue on appeal and that he 
subsequently sold the judgment.  However, he did not submit 
any corroborative court documentation despite having had 
ample opportunity to do so since the hearing.  

As noted above, the Board remanded this case in September 
1999, in part to allow for additional development of the 
evidence.  In the Board remand of September 1999, the 
appellant was informed of his right to submit additional 
evidence in support of his appeal for a waiver of recovery.  
Additionally, in correspondence dated in February 2000, he 
was again informed of his right to submit additional evidence 
and argument I support of his claim.  The appellant was 
specifically asked by the RO to fill out an enclosed 
Financial Status Report (VA Form 20-5655).  The appellant did 
not respond.  Furthermore, the August 2001 Supplemental 
Statement of the Case (SSOC), which was mailed to him under 
cover letter dated August 25, 2001, gave him notice of the 
type of information and evidence necessary to substantiate 
the claim.  He did not respond.

The Board additionally observes that the appellant was 
specifically informed of the provisions of the VCAA in the 
August 2001 SSOC.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the claim has been consistent with the 
provisions of the new law, considering the lack of 
cooperation exhibited by the appellant.  A remand issues for 
further development would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Discussion

Based on the record of the appellant's military service under 
honorable conditions from February 1981 to December 1982, the 
Board finds, as did the Committee,  that he is a veteran and 
is therefore not excluded from consideration of whether he is 
entitled to a waiver of recovery of loan guaranty 
indebtedness.  See 38 C.F.R. §  1.964(f).

The Board finds that the appellant defaulted on his mortgage 
payments as of October 1, 1991, and the evidence demonstrates 
that the property which constituted security for the loan 
guaranty was lost following the foreclosure sale of May 1994. 
Accordingly, there has been a loss of the property which 
served as security for the VA guaranteed loan.  See 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) (2001).

The United States Court of Appeals for Veterans Claims has 
held that before adjudicating a waiver application, the 
lawfulness of a debt must first be decided. See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-435 (1991).  In its decision 
of September 1999, the Board addressed the issue of validity 
of the indebtedness and determined that the debt in the 
amount of $20,070.27 against the appellant was validly 
established and that he was the appropriate party to be held 
responsible for the debt.  That decision constitutes the law 
of the case, and the matter of the validity of the 
indebtedness is not subject to further discussion.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  

The issue of entitlement to a waiver of recovery of this debt 
(plus interest) is now properly before the Board, having been 
remanded to the RO for adjudication in the first instance and 
denied by the Committee in an August 2001 decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

What therefore remains to be discussed, sequentially, are the 
sub-issues of whether the appellant's actions constituted 
fraud, misrepresentation and/or bad faith; and the standard 
equity and good conscience.

(i.) Fraud, misrepresentation and/or bad faith

The Board must review the Committee's finding that there was 
no evidence of fraud, misrepresentation and/or bad faith on 
the part of the appellant.  If there is an indication of 
fraud, misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.  The United States Court of Appeals for 
Veterans Claims has held that the Board must independently 
address this preliminary consideration before addressing 
whether waiver would be appropriate under the applicable 
criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 
Vet. App. 544 (1994).  

Having independently reviewed the evidence of record the 
Board does not find any evidence of fraud, misrepresentation, 
and/or bad faith on the part of the appellant.  The appellant 
had assumed the original veteran's mortgage when the property 
was transferred to him in June 1990, and he made regular 
payments on it for a period of 12 consecutive months after 
the assumption.  He was evidently unable to continue payments 
as of October 1, 1991, due to an inability to find rent-
paying tenants and so he defaulted on the mortgage.  Although 
it appears that he assumed the mortgage with no intention of 
actually residing at the property, there is no indication 
that he entered into the mortgage contract in bad faith or 
with the intent to commit fraud.

The Board observes in passing that the appellant appears to 
have not been entirely candid concerning the circumstances 
surrounding his default and foreclosure, blaming Hurricane 
Andrew.  As noted by the Board above, the default and 
foreclosure and bankruptcy proceedings occurred before 
Hurricane Andrew hit south Florida.  The appellant's lack of 
candor, although unfortunate, does not, in the opinion of the 
Board, constitute fraud, misrepresentation and/or bad faith 
in connection with the creation of the indebtedness.

(ii.) Considerations of equity and good conscience

Waiver of loan guaranty indebtedness may be authorized if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are 1) fault of the debtor; 2) balancing of 
faults; 3) undue hardship; 4) defeat the purpose; 5) unjust 
enrichment; and 6) changing position to one's detriment. 38 
C.F.R. § 1.965.  The list of elements contained in the 
regulation is not, however, all inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

By "fault of the debtor" is meant the actions of the debtor 
which contributed to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  In assessing the matter of fault with respect 
to the issue of waiver of overpayment, clearly, under the 
facts presented, the appellant and his spouse failed to make 
mortgage payments beginning in October 1991, despite being 
contractually obligated to do so.  The Board notes that there 
is no indication that the property at issue was the 
appellant's place of residence.   

In the Board's estimation, fault was demonstrated by the 
appellant.  In essence, the foreclosure was due to 
circumstances that were within his control, namely that he 
willingly engaged in the business of renting out the property 
at issue to generate income.  He therefore also accepted the 
risks inherent in such a venture.  He had several strategies 
available that he could have employed to attract a 
prospective tenant, such as lowering the amount of what he 
charged for monthly rent.  That he was unable to find tenants 
and thus lost a source of income from charging rent does 
excuse him from his responsibility to make good on his 
payment obligations regarding his mortgage.  His stated 
reasons for defaulting on his mortgage in October 1991 (i.e., 
because his rental business was slow) does not excuse him 
from failing to make payments.  

The Board further does not accept the appellant's explanation 
that Hurricane  Andrew rendered his property uninhabitable 
due to damage and, in so doing, was the primary reason why he 
defaulted on his mortgage payments.  The hurricane occurred 
in August 1992, at which time he was already approximately 10 
months delinquent with his mortgage payments.  

The Board notes that the appellant testified in May 1999 that 
he was, in essence, a victim of fraud committed upon him by a 
private party who offered to buy his hurricane-damaged 
property for $98,000.00 and assume his debt but who 
thereafter reneged on the deal.  The Board has considered the 
appellant's testimony but finds that there is no credible 
evidence to substantiate his account.  He has not presented 
any verification of the purported deal or of his alleged 
subsequent lawsuit, in the form of contracts, deeds, mortgage 
documents, legal papers, court documents and the like.  There 
is no record of transfer of title to the alleged buyer 
because he himself has stated that the transaction was never 
recorded.  Moreover, the evidence does not reflect that the 
May 1994 foreclosure sale of the property was made with any 
challenge to its title or had involved any complications 
regarding the property's marketability.  Therefore, there is 
no objective record to substantiate the appellant's 
allegation that he was the victim of unfair dealing that 
might have shifted fault away from him.  

In addition, even if it were assumed that the appellant's 
aforementioned account is true, his election to apply the 
$5,000 net proceeds from alleged the sale of his judgment 
towards other debts, instead of applying them towards 
discharging his outstanding mortgage obligation, takes on a 
special significance which is adverse to the merits of his 
appeal.  This clearly indicates that he regarded his debt to 
VA as having lower priority over his other debts.  The Board 
wishes to stress that the appellant owes his government at 
least as much deference as he does to his other creditors.

The Board further observes that there appears to have been a 
pattern of lack of cooperation on the part of the appellant 
with respect to proceedings surrounding his default.  As an 
example, the appellant filed for Chapter 13 bankruptcy in 
July 1992 and obtained a temporary stay on foreclosure 
proceedings from the Bankruptcy Court.  However, he 
thereafter failed to appear for a meeting with his creditors 
and for a confirmation hearing and failed to make payments to 
his Bankruptcy Court-appointed trustee, which led to the 
dismissal of his case with prejudice.  As another example, in 
February 1993 the appellant and his spouse were offered an 
opportunity by the lender to come current on the past due 
amount in exchange for a forbearance from foreclosure.  After 
agreeing to accept the terms of the forbearance, the 
appellant failed to make requisite initial payment, thus 
rendering the forbearance agreement null and void.  

With respect to a balancing of faults, the lender and VA 
notified the appellant in a timely fashion at every step of 
the process of the foreclosure, and the appellant appears not 
to have contended otherwise.  After reviewing the record on 
appeal, the Board can find no indication that the action or 
inaction of VA contributed in any way to the loss of the 
property, nor has the appellant pointed to any such actions 
on the part of VA which would outweigh his own actions in 
this matter. 

The third element to be considered is undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  In 
this regard, the appellant testified at the May 1999 hearing 
that, in essence, he and his family would experience undue 
hardship if he were held to his obligation to pay his loan 
guaranty indebtedness of the amount in excess of $20,000.00.  
The Board notes, however, that he failed to answer the RO's 
February 2000 request to submit a current Financial Status 
Report.  A review of the claims file reveals no evidence 
submitted by the appellant which would provide any insight to 
his present financial situation.  As the appellant evidently 
elected to refuse to cooperate with VA's earnest request to 
substantiate his allegations of financial hardship, the Board 
has no alternative but to determine that repayment of the 
loan guaranty indebtedness would not cause an undue hardship 
or impede his ability to meet the basic necessities of life.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [the duty 
to assist is not always a one-way street; if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence].  

The Board wishes to emphasize that the appellant undertook a 
legal obligation to repay VA in the event of a default on the 
guaranteed loan.  He cannot relieve himself of that 
obligation merely by alleging undue hardship without 
objectively substantiating this contention. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is thus 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  See 38 C.F.R. § 1.965(a)(5).  In the present 
case, the Board does not find any evidence of unjust 
enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment, nor do the facts 
show such.

The Board has identified no additional factors which should 
be considered in adjudicating the appellant's claim for a 
waiver of the indebtedness, and the appellant has identified 
no other such factors.

(iii.) Conclusion

Having reviewed the entire record, the Board is of the 
opinion that considerations of equity and good conscience, 
which are intended to reach a result that is not unduly 
favorable or adverse to either the claimant or the 
Government, dictate that a waiver of the remaining debt is 
not warranted.  The Board has placed great weight on the fact 
that the appellant's current debt appears to be a result of 
his own fault.  The Board has noted in particular that the 
property initially went into default in October 1991, almost 
a year before Hurricane Andrew.  As discussed above, there 
also appears to be a consistent pattern of lack of 
cooperation with the Bankruptcy Court , the lender and VA.

In short, in the judgment of the Board, and for the reasons 
stated above, the standard of equity and good conscience 
calls for repayment of the amount of the remaining loan 
guaranty indebtedness in the amount of $20,070.27, plus 
accrued interest thereon.  The preponderance of the evidence 
is against the appellant's request for a waiver of the 
charged indebtedness, and the appeal is accordingly denied.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

